In an action to recover damages for personal injuries, the defendant Charles V. Taylor II appeals, and the defendant Ford Motor Credit Company separately appeals, from (1) an order of the Supreme Court, Dutchess County (Hillery, J.), dated May 31, 2001, *351which granted the plaintiffs’ motion for summary judgment on the issue of liability and the separate motion of the plaintiff Matthew Coumbes for summary judgment dismissing all counterclaims insofar as asserted against him, and (2) an interlocutory judgment of the same court, dated June 14, 2001, which is in favor of the plaintiffs and against them on the issue of liability and dismissed all counterclaims insofar as asserted against the plaintiff Matthew Coumbes.
Ordered that the appeal from the order is dismissed as that order was superseded by the interlocutory judgment entered thereon; and it is further,
Ordered that the interlocutory judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded the plaintiffs.
Summary judgment on the issue of liability was properly granted in favor of the plaintiffs, who established their prima facie entitlement to judgment as a matter of law by showing that the defendant Charles V. Taylor II was solely responsible for the accident (see Casanova v New York City Tr. Auth., 279 AD2d 495; Wolfson v Milillo, 262 AD2d 636; Diasparra v Smith, 253 AD2d 840). The evidence established that Taylor was speeding, not paying attention to the roadway, and proceeded through a red traffic signal. In response to the motion, the defendants offered mere speculation as to the fault of the plaintiff driver Matthew Coumbes, which is insufficient to defeat the plaintiffs’ motion for summary judgment (see Abitol v Schiff, 276 AD2d 571; Paternoster v Drehmer, 260 AD2d 867; Terwilliger v Dawes, 204 AD2d 433).
The defendants’ remaining contention is without merit. Ritter, J.P., Santucci, Goldstein and Mastro, JJ., concur.